Citation Nr: 0815824	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-33 988	)	DATE


	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Brian Kerrigan, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active duty 
service from May 1967 to February 1970, which included a 
period of service in the Republic of Vietnam.  

In April 2008 the appellant testified at a Central Office 
Board hearing.  During the hearing, the appellant raised the 
issue of entitlement to Dependents' Educational Assistance.  
In light of the favorable determination below, the Board 
refers the issue of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in December 2004; the causes of death 
listed on his death certificate were the following:  the 
immediate cause was metastatic cancer, the underlying cause 
was respiratory failure and the other significant condition 
contributing to death but not resulting in the underlying 
cause was hypertension.  

2.  The veteran's cause of death is due to his period of 
active duty service.  


CONCLUSION OF LAW

The veteran's death was caused by, or substantially or 
materially contributed to by, a disorder incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the claim is resolved in the appellant's favor, 
compliance with the VCAA is moot.



Laws and Regulations

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year.  



Factual Background

During the veteran's lifetime, service connection was not in 
effect for any disorders.  

The veteran died in December 2004.  The causes of death 
listed on his death certificate were the following:  the 
immediate cause was metastatic cancer, the underlying cause 
was respiratory failure and the other significant condition 
contributing to death but not resulting in the underlying 
cause was hypertension.  

The pertinent evidence consists of private medical records.  
Private medical records show that in February 2002 the 
veteran underwent the surgical removal of a bladder cancer.  
The surgical pathology report indicates that the tumor 
consisted of papillary transitional cell carcinoma grade 2 of 
4, and that no evidence of invasion was recognized.  
Thereafter, computed tomography scans show that in November 
2004 the veteran had three separate foci of abnormal density 
in the chest compatible with small irregular metastatic 
nodules; markedly abnormal liver with multiple round foci of 
low attenuation with probable peripheral enhancement, highly 
suggestive of diffuse metastatic disease; and multiple round 
densities of both adrenal glands, consistent with metastatic 
disease.  

A fine needle aspiration of the liver on November 9, 2004 
reported that the lesion in the liver showed that a recent 
bladder tumor was a lower grade lesion than that seen in the 
liver, with no evidence of invasion.  Therefore metastasis 
from another, occult, primary (i.e. small cell carcinoma) 
could not be excluded.  The specimen was small and further 
immunoperoxidase stains to confirm small cell lung cancer 
could not be done.  

A November 2004 letter from the veteran's private urologist 
indicates that the veteran in the past had a low grade 
superficial transitional cell carcinoma of the bladder that 
was resected with no current evidence of recurrence.  The 
doctor was of the opinion that it would be highly unlikely 
for such superficial low grade bladder lesion to spread to 
the liver, although not outside the realm of possibility.  

A consultation dated in December 2004 indicated that the 
veteran's liver function tests biopsy showed carcinoma 
suspicious for small cell histology, however there was not 
enough tissue to do immunoperoxidase to confirm this.  The 
examiner indicated that the proximal myelopathy weakness 
raised Eaton-Lambert and/or cord lesions.  The assessment was 
stage 4 carcinoma of unknown primary with metastatic disease 
to liver function tests, lung, adrenal glands and bone.  
Hospital reports that same month, dictated by different 
doctors, indicated the veteran had a history of liver 
metastasis from probable small cell lung primary with 
worsening weakness.  Upon the veteran's death in December 
2004, the discharge diagnoses were metastatic cancer, unknown 
primary, hypertension and hypercholesterolemia.  

A letter dated in March 2008 from a private oncologist, who 
treated the veteran prior to his death, is of record.  The 
doctor explained that the fine needle aspiration of the liver 
in November 2004 showed metastatic cancer not consistent with 
superficial bladder cancer of February 2002 but suspicious 
for small cell lung cancer.  The doctor commented the veteran 
developed significant weakness of his thigh and shoulder, 
raising the possibility of Eaton-Lamber syndrome associated 
with small cell lung cancer.  The doctor concluded that given 
the rapidly progressive course of metastatic disease and 
likely Eaton-Lambert syndrome, the veteran had extensive 
small cell lung cancer.  The doctor noted the veteran was a 
smoker and had exposure to Agent Orange during service in 
Vietnam.  He indicated that smoking and Agent Orange exposure 
are carcinogens.  

During the Board hearing in April 2008, the appellant 
testified that the veteran during his lifetime smoked since 
his service in Vietnam.  



Analysis

The primary source of the veteran's metastatic cancer is not 
clear.  What is clear is that the veteran died in his 50s, 
had probable small cell lung cancer and served in Vietnam.  
The record shows that he had liver metastasis, and the 
evidence suggests it was from the probable small cell lung 
primary, as opposed to bladder cancer which was in remission.  
The veteran died from the metastatic cancer.  The Board finds 
that the medical evidence is in relative equipoise as to 
whether the veteran's lung cancer was primary in nature and 
was the cancer leading ultimately to his death.  Resolving 
reasonable doubt in his favor on those matters, the Board 
finds that in light of his service in Vietnam, his fatal lung 
cancer is presumed etiologically related to service under 
38 C.F.R. §§ 38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e).  
Consequently, service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107(b); 
38 C.F.R. §§ 3.102, 3.307, 3.309(c), 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


